Citation Nr: 0819011	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-37 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1968 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

In February 2006, the veteran was afforded a video-conference 
hearing before the undersigned Veterans Law Judge rendering 
the determination in this claim.  See 38 U.S.C.A. § 7102(b) 
(West 2002).

The Board remanded this case in April 2007 for procedural 
considerations and the action requested in that remand was 
accomplished to the extent possible.  Although the RO was not 
able to view the veteran's recently submitted DVD, the Board 
has been able to view it, and will now proceed to address the 
issue on appeal as a result of the veteran's waiver of the 
RO's initial review of this evidence at the time of the 
February 2006 Board hearing (transcript (T.) at p. 11).


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied in a 
Board decision in June 1998.  The veteran did not appeal.

2.  The evidence submitted since the Board decision of June 
1998, pertinent to the claim for service connection for PTSD, 
is either cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.




CONCLUSIONS OF LAW

1.  The June 1998 Board decision which denied service 
connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7104 
(West 2002).

2.  Evidence received since the June 1998 Board decision is 
not new and material, and the veteran's claim for service 
connection for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim, a July 2004 letter 
advised the veteran of the evidence necessary to substantiate 
a claim for service connection for PTSD, including the type 
of evidence required to reopen this previously denied claim, 
advised of his respective duties, and asked the veteran to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The content of this notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The claim was thereafter denied in a July 2004 
rating decision.  A statement of the case again denied the 
claim in May 2005, as did supplemental statements of the 
case, dated in July and November 2005.  Another VCAA notice 
letter was also provided in April 2007, which additionally 
advised the veteran of the bases for assigning ratings and 
effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The claim was then once again denied in a 
supplemental statement of the case, dated in January 2008.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA and private treatment records.  
There is no indication that there are any outstanding 
pertinent documents or records that have not been obtained, 
or that are not adequately addressed in documents or records 
contained within the claims folder.  Although the veteran has 
requested that further efforts should be undertaken to obtain 
additional ship logs from the veteran's period of duty 
onboard the U.S.S. Rainier, ship logs have already been 
obtained for the period of May 1, 1968 to October 31, 1968, 
and the veteran does not offer additional information 
reflecting the likelihood of verifying one or more of his 
purported stressors in ship logs dated after October 31, 
1968.  For example, in his claim to reopen of June 2004, the 
veteran merely states that "[s]hips logs for the last 6 
months I was on board ship will reflect any or all other 
incidents aboard the U.S.S. Rainier AE-5."  That such 
evidence would reflect any or all other incidents is also 
highly unlikely given the veteran's prior statements 
reflecting that the incident involving the accidental 
dropping of bombs from a pallet occurred on the veteran's 
first day onboard the U.S.S. Rainier in September 1968.  
Similarly, at the time of his hearing before the Board in 
February 2006, the veteran simply states that obtaining the 
logs from the additional time he served on the ship would 
help verify his stressors without indicating which stressors 
would be substantiated by such an effort.  (T. at p. 10).  
Thus, the Board does not find that sufficient information has 
been provided for the relevant time frame to require the 
remand of this matter to obtain any additional ship logs.  

The veteran has not indicated any intention to provide 
additional evidence in support of his claims, and the Board 
is not required to remand for an etiological examination and 
opinion in the context of a claim to reopen a finally 
adjudicated claim where new and material evidence has not 
been presented or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2007).  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for PTSD

The record with respect to this claim reflects that the June 
1998 Board decision denied service connection for PTSD, and 
that the veteran did not file a timely notice of appeal as to 
that decision.  Accordingly, it became final.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  As such, his claim for 
service connection for PTSD may only be reopened if new and 
material evidence is submitted.  

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

In this instance, the June 1998 Board decision denied the 
claim on the basis that the veteran received no awards or 
decorations denoting that he "engaged in combat with the 
enemy," and because the service medical records and other 
credible supporting evidence did not verify any of the 
claimed stressors.  Although the Board additionally denied 
the claim on the basis that the veteran was not a credible 
witness on his own behalf and that therefore any medical 
opinion based on his stressor statements could not have any 
probative value, in the context of a new and material claim, 
statements are presumed credible.  Therefore, any new 
evidence received subsequent to the June 1998 Board decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995)

In this regard, additional evidence receive since the June 
1998 Board decision consists of statements and testimony 
provided by the veteran at his hearing before the Board in 
February 2006, VA treatment records documenting treatment for 
the veteran's PTSD, and a DVD depicting the veteran's former 
ship and other vessels participating in the transfer of 
various cargo between ships, including the transfer of 
ammunition/bombs by cable.  

However, the Board is unable to conclude that this evidence 
constitutes new and material evidence to reopen the claim.  
More specifically, this evidence simply is not relevant or in 
any way probative as to the verification of an in-service 
stressor linked to the veteran's diagnosis of PTSD.

The critical question for the purpose of reopening the claim 
was and remains whether evidence has been submitted that 
verifies an in-service stressor that is linked to the 
veteran's PTSD, not simply the existence of continuing 
treatment for the veteran's mental disorder.  The Board would 
like to further point out that a VA nurse specialist 
statement in July 2005 that the veteran "carries a diagnosis 
of PTSD that is combat related," has no probative value 
other than with respect to the diagnosis itself, as there is 
no additional evidence provided that the veteran engaged in 
combat while onboard the U.S.S. Rainier.  The Board also 
notes that the veteran's testimony and statements contending 
that previously submitted evidence sufficiently verifies his 
claimed stressors were considered at the time of the Board's 
June 1998 decision, and are therefore cumulative in nature.  
Similarly, a DVD generally depicting the activities 
associated with the transfer of munitions between vessels 
does not substantiate any of the veteran's claimed stressors.  
Such evidence also does not supply any additional information 
that would justify remand of the claim for further 
evidentiary development.

Therefore, the Board has no alternative but to conclude that 
the additional evidence received in this case as to the claim 
for service connection for PTSD does not relate to an 
unestablished fact necessary to substantiate the claim and 
thus is not material.  It is also not material because it is 
essentially redundant of assertions maintained at the time of 
the previous final denial in June 1998, and does not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim for service 
connection for PTSD is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


